UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 EFLOVERSEAS, INC. (Exact name of registrant as specified in its charter) Nevada 26-30062721 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 250-777 N. Rainbow Blvd., Las Vegas, NV89107 (Address of principal executive offices)(Zip Code) Title of each class Name of each exchange on which to be so registered each class is t be registered If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box□ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following boxX Securities Act registration statement file number to which this form relates: 333-155277 (if applicable). Securities to be registered pursuant to Section 12(g) of the Act: Commmon Stock (Title of Class) Item 1.Description of Registrant’s Securities to be Registered Incorporated by reference to the section of the Company’s prospectus entitled “Description of Securities”, which prospectus is a part of the Company’s registration statement on Form S-1 (333-155277). Item 2.Exhibits Incorporated by reference to Exhibits 3(i) and 3(ii) filed as part of the Company’s registration statement on Form S-1 (File No. 333-155277). 2 SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the Registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. EFL OVERSEAS, INC. Date: April 4, 2011 By: /s/Keith Macdonald Keith Macdonald President 3
